Exhibit 10.46

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of the
         day of                           , 2011, by and among CP Property
Holdings, LLC (the “Borrower”), whose mailing address is 3050 Peachtree Road NW,
Suite 355, Atlanta, GA 30305, and CP Nursing, LLC (the “Operating Company”),
whose mailing address is 3050 Peachtree Road NW, Suite 355 Atlanta,  GA  30305 
(Borrower and Operating Company collectively referred to as the “Grantor”), and
Economic Development Corporation of Fulton County with an office located at 
5534 Old National Highway,  College Park, GA  30349  (the “Lender”).

 

W I T N E S S E T H :

 

That for good and valuable considerations, the receipt and sufficiency of which
are hereby acknowledged, the Grantor hereby agrees with Lender as follows:

 

1.  Definitions.  Reference is hereby made to that certain Loan Agreement being
dated of even date hereof, (the “Loan Agreement”) by and between Grantor and
Lender and (i) that certain Note in the amount of Two Million Thirty Four
Thousand and No/100 Dollars ($2,034,000.00) of Borrower in favor of Lender of
even date herewith (the foregoing obligation of Borrower described above is
hereinafter referred to as the “Note”).  All terms used in this Security
Agreement which are defined in the Note and the Loan Agreement or in Article 9
of the Uniform Commercial Code (the “Code”) of Georgia and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein.

 

2.  Grant of Security Interest.  As collateral security for all of the
Obligations (as defined in Section 3 hereof), the Grantor hereby pledges and
assigns to Lender, and grants to Lender a continuing security interest in, the
following, whether now owned or hereafter acquired by Grantor and howsoever its
interest therein may arise or appear, whether by ownership, lease, security
interest, claim or otherwise,  (the “Collateral”):

 

(a)  All equipment of the Grantor, used or useful in the Borrower’s business,
whether now owned or hereafter acquired or arising, including, but not limited
to, items listed on Exhibit “A” attached hereto and by this reference made a
part hereof (Collectively the “Equipment”).  Some of the foregoing are or may
become fixtures affixed to the real property described herein;

 

(b)  All products and/or proceeds (“Proceeds”) of any and all of the foregoing
Collateral and, to the extent not otherwise included, all payments under
insurance (whether or not Lender is the loss payee thereof), any indemnity,
warranty, or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral, and including, without limitation,
all monies due or to become due in connection with any of the Collateral,
guaranties and security for the payment of such monies, the right of stoppage in
transit, and all returned or repossessed goods arising from a sale or lease
thereof.  (Although proceeds are covered, Lender does not authorize the sale or
other transfer of any of the Collateral or the transfer of any interest in the
Collateral, except for the sale of goods in the ordinary course of Grantor’s
business).

 

--------------------------------------------------------------------------------


 

3.  Security for Obligations.  The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):

 

(a) The full and prompt payment, when due, of the indebtedness (and interest
thereon) evidenced and to be evidenced by the Notes, and any and all renewals,
modifications, and extensions of said Notes, in whole or in part;

 

(b) The prompt payment and performance of any and all other present and future
indebtedness, liabilities and obligations of Grantor to Lender of every kind,
character, and description, whether now existing or hereafter created or
arising, whether absolute or matured or unmatured, direct or indirect, primary
or secondary, and including without limitation, all future advances by Lender to
the Grantor.

 

4.  Representations and Warranties.  The Grantor represents and warrants as
follows:

 

(a) The Borrower is a limited liability company organized under the laws of the
State of Georgia. The Borrower’s mailing address is  3050 Peachtree Road,
Suite 355,  Atlanta, GA  30305 and its tax identification number is
[                ]; The Operating Company is a limited liability company
organized under the laws of the State of Georgia; the Operating Company’s
mailing address is  3050 Peachtree Road, Suite 355, Atlanta,  GA  30305 and its
tax identification number is [                ].

 

(b)  “CP Property Holdings, LLC” is the correct legal name of the Borrower
indicated on the public record of the Borrower’s jurisdiction of organization
that shows the Borrower to be organized; )  “CP Nursing, LLC” is the correct
legal name of the Operating Company indicated on the public record of the
Operating Company’s jurisdiction of organization that shows the Operating
Company to be organized

 

(c)  Exhibit “B” correctly sets forth all names and tradenames that the Grantor
has used within the last five years.

 

(d)  Exhibit “B” also correctly sets forth the principal offices of Grantor over
the last five years and all other locations in which tangible assets of the
Grantor (including inventory, equipment, books and records) have been located in
the last five years.

 

(e) (i) Except as otherwise specifically mentioned in Exhibit “C”, hereto
attached, the Grantor owns the Collateral free and clear of any lien, security
interest or other charge or encumbrance except for the security interest created
by this Agreement.

 

(ii) Except for the financing statements filed in favor of Lender relating to
this Agreement, and except for any financing statements filed with respect to
the security interests mentioned in Exhibit “C”, hereto attached, no other
financing statement or other instrument similar in effect covering all or any
part of the Collateral is on file in any recording office.

 

(f)  The exercise by Lender of its rights and remedies hereunder will not
contravene any law

 

2

--------------------------------------------------------------------------------


 

or governmental regulation or any contractual restriction binding on or
affecting the Grantor or any of its properties and will not result in or require
the creation of any lien, security interest or other charge or encumbrance upon
or with respect to any of its properties.

 

(g) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body is required either for
the grant by the Grantor of the security interest created hereby in the
Collateral or of the exercise by Lender of its rights and remedies hereunder.

 

(h)  This Agreement creates a valid security interest in favor of the Lender in
the Collateral.  The taking possession by the Lender of all equipment
constituting Collateral from time to time, and the filing of financing
statement(s) with the State of Georgia, will perfect and establish the priority
of the Lender’s security interest hereunder in the Collateral, subject to no
other liens and encumbrances, except as otherwise specifically disclosed in
Exhibit “C”.  Except as set forth in this Section 4(i), no action is necessary
or desirable to perfect or otherwise protect such security interest.

 

5.  Covenants as to the Collateral.  So long as any of the Obligations shall
remain outstanding, unless Lender shall otherwise consent in writing:

 

(a) Further Assurances.  The Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that Lender deems necessary or desirable or that
Lender may request in order (i) to perfect and protect the security interest
created or purported to be created hereby; (ii) to enable Lender to exercise and
enforce its rights and remedies hereunder in respect of the Collateral; or
(iii) to otherwise effect the purposes of this Agreement, including, without
limitation:  (A) executing and filing such financing or continuation statements,
or amendments thereto, as Lender deems necessary or desirable or that Lender may
request in order to perfect and preserve the security interest created or
purported to be created hereby; and (B) furnishing to Lender from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Lender may reasonably
request, all in reasonable detail.

 

(b) Location of Equipment.  The Grantor will keep all of the Equipment, both now
owned and hereafter acquired, at 1765 Temple Avenue,  College Park, GA  30337,
or at such other location or locations to which Lender shall consent in writing
in advance of placing Equipment at such location(s).

 

(c) Taxes.  The Grantor will pay promptly before delinquent all property and
other taxes, assessments, and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials, and supplies) against, the
Collateral, except to the extent the validity thereof is being contested
diligently and in good faith by proper proceedings satisfactory to the Lender.

 

(d)  Insurance.  The Grantor will, at its own expense, maintain insurance with
respect to the Collateral in such amounts, against such risks, in such form and
with such insurers, as shall be satisfactory to Lender from time to time.

 

(e)  Transfers and other Liens.  Without the prior consent of Lender, the
Grantor will not (i)

 

3

--------------------------------------------------------------------------------


 

sell, assign (by operation of law or otherwise), exchange, or otherwise dispose
of any of the Collateral; or (ii) create or suffer to exist any lien, security
interest or other charge or encumbrance upon or with respect to any of the
Collateral except for the security interest created by this Agreement, and
except for any security interest specifically disclosed in “Exhibit “C”,
attached hereto provided, however, that Grantor shall have the right to replace
Equipment by new equipment of value equal to or greater than the value of the
replaced Equipment and Grantor may dispose of Equipment which is obsolete and
has no value to Grantor or the operation of its business.

 

(f)  Damage to Collateral.  The Grantor will promptly furnish to the Lender a
statement respecting any material loss or damage to any of the tangible
Collateral.

 

6.  Covenants of the Grantor.  So long as any of the obligations shall remain
outstanding, unless Lender shall otherwise consent in writing:

 

(a)  The Grantor shall not merge or consolidate into, or transfer any of the
Collateral to any other Person.

 

(b)  The Grantor shall not change its name unless it has given the Lender thirty
(30) days’ prior written notice thereof and executed or authorized, at the
request o the Lender, such additional financing statements to be filed in such
jurisdictions as the Lender may deem necessary or desirable in its sole
discretion.

 

(c)  The Grantor shall, at any time and from time to time, whether or not the
Official Text of Revised Article 9, 2000 Revision, of the Uniform Commercial
Code promulgated by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws or a version thereof (“Uniform Revised
Article 9”) has been adopted in any particular jurisdiction, take such steps as
the Lender may reasonably request for the Lender (i) to obtain an
acknowledgment, in form and substance reasonably satisfactory to the Lender, of
any bailee having possession of any of the Collateral, stating that the bailee
holds possession of such Collateral on behalf of the Lender, (ii) to obtain
“control” of any investment property, deposit accounts, letter-of-credit rights,
or electronic chattel paper (as such terms are defined by Revised Article 9 with
corresponding provisions thereof defining what constitutes “control” for such
items of Collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to the Lender, and (iii) otherwise to insure
the continued perfection and priority of the Lender’s security interest in any
of the Collateral and of the preservation of its rights therein, whether in
anticipation of or following the effectiveness of Revised Article 9 in any
jurisdiction.  If the Grantor shall at any time, whether or not Uniform Revised
Article 9 has been adopted in any particular jurisdiction, acquire a “commercial
tort claim” (as such term is defined in Revised Article 9) [with a claim for
damages in excess of $1,000,000], the Grantor, as the case may be, shall
promptly notify the Lender thereof in writing, providing a reasonable
description and summary thereof, and shall execute a supplement to this Security
Agreement granting a security interest in such commercial tort claim to the
Lender.

 

7.  Additional Provisions Concerning the Collateral.  (a) The Grantor hereby
authorizes Lender its counsel or its representative, at any time and from time
to time, to file without the

 

4

--------------------------------------------------------------------------------


 

signature of the Grantor, as permitted by law, financing statements and
amendments that describe the collateral covered by such financing statements as
“all assets of the Grantor”, “all personal property of the Grantor” or words of
similar effect, in such jurisdictions as the Agent may deem necessary or
desirable in order to perfect the security interests granted by the Grantor
under this Security Agreement.

 

(b) The Grantor hereby irrevocably appoints Lender the Grantor’s
attorney-in-fact and proxy, with full authority in the place and stead of the
Grantor and in the name of the Grantor or otherwise, from time to time in the
Lender’s discretion, to take any action and to execute any instrument which
Lender may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:  (i) to obtain and adjust insurance
required to be paid to Lender pursuant to Section 5(d) hereof; (ii) to ask,
demand, collect, sue for, recover, compound, receive, and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral; (iii) to receive, endorse, and collect any checks, drafts or other
instruments, documents, and chattel paper in connection with clause (i) or
(ii) above; and (iv) to file any claims or take any action or institute any
proceeding which Lender may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of Lender with respect
to any of the Collateral.  Grantor hereby ratifies and approves all acts of said
attorney; and so long as the attorney acts in good faith it shall have no
liability to Grantor for any act or omission as such attorney.

 

(c) If the Grantor fails to perform any agreement contained herein, Lender may
itself perform, or cause performance of, such agreement or obligation, and the
costs and expenses of Lender incurred in connection therewith shall be payable
by the Grantor under Section 9 hereof, and shall be fully secured hereby.

 

(d) The powers conferred on Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Lender shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.

 

(e) Anything herein to the contrary notwithstanding, (i) the Grantor shall
remain liable under any contracts and agreements relating to the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed; (ii) the exercise by
Lender of any of its rights hereunder shall not release the Grantor from any of
its obligations under the contracts and agreements relating to the Collateral;
and (iii) Lender shall not have any obligation or liability by reason of this
Agreement under any contracts and agreements relating to the Collateral, nor
shall Lender be obligated to perform any of the obligations or duties of the
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

8. Default. The occurrence of any one or more of the following events shall
constitute an event of default (an “Event of Default”) under this Agreement:
(a) failure of the Grantor to pay any of the Grantor’s Obligations and when due
and payable, after giving effect to any applicable grace period; (b) failure of
the Grantor to perform, observe, or comply with any of the provisions of this

 

5

--------------------------------------------------------------------------------


 

Agreement or of any of the other Loan Documents, after giving effect to any
applicable grace period; (c) the occurrence of an Event of Default (as defined
therein) under any of the other Loan Documents; (d) any information contained in
any financial statement, application, schedule, report, or any other document
given by the Grantor or by any other person in connection with the Grantor’s
Liabilities, with the Collateral, or with any of the Loan Documents is not in
all respects true and accurate or the Grantor or such other person omitted to
state any material fact or any fact necessary to make such information not
misleading; (e) the Grantor is generally not paying debts as such debts become
due; (f) the filing of any petition for relief under any provision of the
Federal Bankruptcy Code or any similar state law is brought by or against the
Grantor; (g) an application for the appointment of a receiver for, the making of
a general assignment for the benefit of creditors by or the insolvency of, the
Grantor; (h) the dissolution, merger, consolidation, or reorganization of the
Grantor; (i) suspension of the operation of the Grantor’s present business;
(j) the determination in good faith by the Lender that a material adverse change
has occurred in the financial condition of the Grantor from the condition set
forth in the most recent financial statement of the Grantor heretofore furnished
to the Lender, or from the financial condition of the Grantor as heretofore most
recently disclosed to the Lender in any other manner; (k) the determination in
good faith by the Lender that the prospect of payment of any of the Grantor’s
Obligations impaired for any reason; or (l) any amendment to or termination of a
financing statement naming the Grantor as debtor and the Lender as secured
party, or any correction statement with respect thereto, is filed in any
jurisdiction by any party other than the Lender or its counsel without the prior
written consent of the Lender.

 

9.  Remedies Upon Default.  If an Event of Default shall have occurred:

 

(a)  Lender may exercise in respect of the Collateral, in addition to its rights
and remedies provided for herein or otherwise available to itself, all the
rights and remedies of a secured party under the Code (whether or not the Code
applies to the affected Collateral), and also may (i) require the Grantor to,
and the Grantor hereby agrees that it will at its expense and upon request of
Lender forthwith, assemble all or part of the Collateral as directed by Lender
and make it available to Lender at a place to be designated by Lender which is
reasonably convenient to Lender; and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at Lender’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as Lender
may deem commercially reasonable.  The Grantor agrees that, to the extent notice
of sale shall be required by law, at least five (5) days’ notice to the Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  Lender shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b)  Any cash held by Lender as Collateral and all cash proceeds received by
Lender in respect of any sale of, collection from, or other realization upon,
all or any part of the Collateral shall be applied as follows:

 

(i) First, to the repayment of the reasonable costs and expenses, including
reasonable attorneys’ fees and legal expenses, incurred by Lender in connection
with (A) the

 

6

--------------------------------------------------------------------------------


 

administration of this Agreement, (B) the retaking, custody, preservation, use,
or operation of, or the sale of, collection from, or other realization upon any
Collateral, (C) the exercise or enforcement of any of the rights of Lender
hereunder, or (D) the failure of the Grantor to perform or observe any of the
provisions hereof;

 

(ii) Second, to the reimbursement of Lender for the amount of any obligations of
the Grantor paid or discharged by Lender pursuant to the provisions of this
Agreement, and of any expenses of Lender payable by the Grantor hereunder;

 

(iii) Third, to the satisfaction of the Obligations, in such order as Lender
shall elect;

 

(iv) Fourth, to the payment of any other amounts required by applicable law
(including, without limitation, Section 9-615(a)(3) of the Code or any successor
or similar, applicable statutory provision); and

 

(v)  Fifth, the surplus proceeds, if any, to the Grantor or to whomsoever shall
be lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

 

(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all the amount to which Lender is legally entitled, the
Grantor shall be liable for the deficiency, together with interest thereon at
such rate(s) as shall be fixed by instrument(s) evidencing the
Obligation(s) with respect to which such deficiency exists, together with the
costs of collection and the reasonable fees of any attorneys employed by Lender
to collect such deficiency.

 

10.  Rights and Duties of Lender, Etc.  Lender undertakes, as to this Agreement,
to exercise only such duties as are specifically set forth in this Agreement and
to exercise such of the rights, powers and remedies as are vested in it by this
Agreement or by law.

 

11.  Indemnity and Expenses.  (a) The Grantor agrees to indemnify Lender from
and against any and all claims, losses, and liabilities growing out of or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except claims, losses, or liabilities resulting solely and
directly from Lender’s gross negligence or willful misconduct.

 

(b)  The Grantor will upon demand pay to Lender the amount of any and all costs
and expenses, including the fees and disbursements of the Lender’s counsel and
of any experts and agents, which Lender may incur in connection with (i) the
administration of this Agreement (Excluding the salary of Lender’s employees and
Lender’s normal and usual overhead expenses); (ii) the custody, preservation,
use, or operation of, or sale of, collection from, or other realization upon,
any Collateral; (iii) the exercise or enforcement of any of the rights of Lender
hereunder; or (iv) the failure by the Grantor to perform or observe any of the
provisions hereof, except expenses resulting solely and directly from Lender’s
gross negligence or willful misconduct.

 

12.  Notices, Etc. Any and all notices, elections or demands permitted or
required to be given under this Agreement shall be in writing, signed by or on
behalf of the party giving such notice, election or demand, and shall be deemed
to have been properly given and shall be effective upon being personally
delivered, or upon being deposited in the United States mail,

 

7

--------------------------------------------------------------------------------


 

postage prepaid, certified with return receipt required, and shall be deemed to
have been received on the earlier of the date shown on the receipt or three
(3) business days after the postmarked date thereof, or upon being deposited
with an overnight delivery service requiring proof of delivery, to the other
party at the address of such other party set forth below or such other address
within the continental United States as such other party may designate by notice
specifically designated as a notice of change of address and given in accordance
herewith; provided, however, that the time period in which a response to any
such notice, election, demand or request must be given shall commence on the
date of receipt thereof; and provided further that no notice of change of
address shall be effective until the date of receipt thereof.  Personal delivery
to a partner or any officer, partnership, agent or employee of such party at
said address shall constitute receipt.  Rejection or other refusal to accept or
inability to deliver because of changed address of which no notice has been
given shall also constitute receipt.  Any such notice, election, demand, request
or response shall be addressed as follows:

 

If given to Lender, shall be addressed as follows:

 

Economic Development Corporation of Fulton County

5534 Old National Highway

College Pard, GA  30349

 

with a copy to:

 

BARBARA A. CHAKALES

BARBARA A. CHAKALES, LLC

300 Colonial Center Parkway, Suite 100

Roswell, Georgia 30076

 

and, if given to Borrower, shall be addressed as follows:

 

CP Property Holdings, LLC

3050 Peachtree Road, Suite 355

Atlanta, GA  30305

 

and, if given to Operating Company, shall be addressed as follows:

 

CP Nursing, LLC

3050 Peachtree Road, Suite 355

Atlanta,  GA  30305

 

13.  Security Interest Absolute.  All rights of Lender, all security interests
and all obligations of the Grantor hereunder shall be absolute and unconditional
irrespective of: (i) any lack of validity or enforceability of the Guaranty, or
any other agreement or instrument relating thereto; (ii) any change in the time,
manner, or place of payment of, or in any other term in respect of, all or any
of the Obligations or any other  amendment or waiver of or consent to any
departure from this Agreement, any guaranty, or any other agreement or
instrument relating thereto; (iii) any increase in, addition to, or exchange,
release, or non-perfection of, any other collateral, or any release or

 

8

--------------------------------------------------------------------------------


 

amendment or waiver of or consent to departure from any guaranty, for all or any
of the Obligations; (iv) any other circumstance which might otherwise constitute
a defense available to, or a discharge of, the Grantor in respect of the
obligations or this Agreement; or (v) the absence of any action on the part of
Lender to obtain payment or performance of the Obligations from the Grantor or
any other party.

 

14.  Miscellaneous.  (a) No amendment of any provision of this Security
Agreement shall be effective unless it is in writing and signed by the Grantor
and Lender, and no waiver of any provision of this Agreement, and no consent to
any departure by the Grantor therefrom, shall be effective unless it is in
writing and signed by Lender, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

(b)  No failure on the part of Lender to exercise, and no delay in exercising,
any right hereunder or under any other instrument or document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The rights and remedies of Lender provided herein and the other
instruments and  documents are cumulative and are in addition to, and exclusive
of, any rights or remedies provided by law.  The rights of Lender under any
Guaranty between the parties, any guaranty, any other instrument which now or
hereafter evidences or secures all or part of the Obligations, or any related
document against any party thereto are not conditional or contingent on any
attempt by Lender to exercise any of its rights under any other such instrument
or document against such party or against any other party.

 

(c)  Any provision of this Security Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or invalidity without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

(d)  This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of all of the Obligations, (ii) be binding on the Grantor and its
successors and permitted assigns and shall inure, together with all rights and
remedies of Lender hereunder, to the benefit of its Lender and successors,
transferees, and assigns.  None of the rights or obligations of the Grantor
hereunder may be assigned or otherwise transferred without the prior written
consent of Lender.

 

(e)  Upon the satisfaction in full of all of the Obligations, Lender will,  upon
the Grantor’s request and at the Grantor’s expense, (i) return to the Grantor
such of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof; and (ii) execute and deliver to the
Grantor such documents as the Grantor shall reasonably request to evidence
termination of the security interest herein granted.

 

(f)  This Agreement shall be governed by and construed in accordance with the
statutes and laws of the state of Georgia, except as required by mandatory
provisions of law and except to the extent that the validity or perfection of
the security interest created hereby, or remedies hereunder, in respect of any
particular Collateral are governed by the laws of a jurisdiction other than the
State of  Georgia.

 

9

--------------------------------------------------------------------------------


 

15.  Special Provisions.  If any Rider, initialed by the parties, is attached
hereto, the provisions of such Rider are made a part hereof by reference as
fully and particularly as if set out herein verbatim.  Should there be any
conflict in the provisions hereof and the provisions contained in such Rider,
the provisions of such Rider shall control.

 

16. The Loan secured by this lien was made under a United States Small Business
Administration (SBA) nationwide program which uses tax dollars to assist small
business owners.  If the United States is seeking to enforce this document, then
under SBA regulations:

 

a)             When SBA is the holder of the Note, this document and all
documents evidencing or securing this Loan will be construed in accordance with
federal law.

 

b)            Lender or SBA may use local or state procedures for purposes such
as filing papers, recording documents, giving notice, foreclosing liens, and
other purposes.  By using these procedures, SBA does not waive any federal
immunity from local or state control, penalty, tax or liability.  No Borrower or
Guarantor may claim or assert against SBA any local or state law to deny any
obligation of Borrower, or defend any claim of SBA with respect to this Loan.

 

c)             Any clause in this document requiring arbitration is not
enforceable when SBA is the holder of the Note secured by this instrument.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

 

 

BORROWER:

 

CP Property Holdings, LLC

 

 

 

 

[illegible]

 

BY:

/s/ Christopher Brogdon

(L.S.)

Witness

CHRISTOPHER BROGDON,

 

 

 

TITLE: Manager

 

 

 

 

 

OPERATING COMPANY:

 

 

 

CP Nursing, LLC

 

 

 

 

[illegible]

 

BY:

/s/ Christopher Brogdon

(L.S.)

Witness

 

 

CHRISTOPHER BROGDON

 

 

 

 

 

 

TITLE: Manager

 

11

--------------------------------------------------------------------------------


 

EXHIBIT “A” TO SECURITY AGREEMENT

 

List of Collateral

 

12

--------------------------------------------------------------------------------


 

EXHIBIT “B” TO SECURITY AGREEMENT

 

The following are all names and tradenames that the Grantor has used within the
last five years:

 

1.             CP Property Holdings, LLC

2.             College Park Healthcare

3.             CP Nursing, LLC

 

The following are the chief executive offices of the Grantor over the last five
years.

 

1.                                       3050 Peachtree Road   Atlanta, GA 
30305

 

The following are the locations of tangible assets of the Grantor over the last
five years.

 

1.                                       1765 Temple Avenue,  College Park, GA 
30337

2.                                       3050 Peachtree Road   Atlanta, GA 
30305

 

13

--------------------------------------------------------------------------------


 

EXHIBIT “C” TO SECURITY AGREEMENT

 

There are no other liens upon, security interests in, or claims to any of the
Collateral, except as follows:

 

Deed to Secure Debt  from CP Property Holdings, LLC to The Bank of Las Vegas
dated                   , recorded at Deed Book             , page             
Fulton County records in the original principal amount of $2,840,000.00.

 

Security Agreement and UCC Financing Statement evidencing CP Property Holdings,
LLC as Debtor and The Bank of Las Vegas as Secured Party securing a loan in the
original principal amount of $2,840,000.00.

 

14

--------------------------------------------------------------------------------